Rose, J.
Appeal from an order of the Family Court of Otsego County (Lambert, J.), entered October 28, 2009, which granted petitioner’s application, in three proceedings pursuant to Family Ct Act article 7, to revoke a prior order of probation.
After respondent consented to a finding that he was a person in need of supervision, he was placed on probation for a period of one year ending on February 2, 2010. When petitions were filed alleging that respondent had violated probation and seeking his placement in a residential facility, Family Court awarded temporary custody to the Otsego County Department of Social Services pending the outcome of the petitions. Later, Family Court determined that respondent violated his probation and ordered him to remain in the custody of the Department of Social Services for placement at a residential facility until the expiration of the original term of probation.
On appeal, respondent and his mother do not contest the violation finding, but contend only that Family Court’s placement of respondent was too restrictive. As the dispositional order has expired, however, the appeal is moot (see Matter of Brett W., 62 AD3d 1050, 1051 [2009]; Matter of Todd B., 4 AD3d 650 [2004]; Matter of Eduardo S., 207 AD2d 935 [1994]), and the record reveals that the exception to the mootness doctrine is not applicable (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Mercure, J.E, Feters, Malone Jr. and Egan Jr., concur. Ordered that the appeal is dismissed, as moot, without costs.